Name: Commission Regulation (EC) No 1762/95 of 19 July 1995 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code
 Type: Regulation
 Subject Matter: tariff policy;  international affairs;  transport policy
 Date Published: nan

 21.7.1995 EN Official Journal of the European Communities L 171/8 COMMISSION REGULATION (EC) No 1762/95 of 19 July 1995 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 249 thereof, Whereas Commission Regulation (EEC) No 2454/93 (2), as last amended by Regulation (EC) No 3254/94 (3), lays down provisions for the implementation of Regulation (EEC) No 2913/92; Whereas Council Decision 93/329/EEC (4) approved the Convention on Temporary Admission agreed at Istanbul on 26 June 1990; whereas it is necessary to amend certain provisions of Regulation (EEC) No 2454/93 following the entry into force of the said Convention; Whereas to ensure that there is uniform application of Article 29 of the Community Customs Code with regard to all importers, it is appropriate to set out terms of evidence in Article 147 of Regulation (EEC) No 2454/93; Whereas with respect to goods declared for entry to free circulation after having been the subject of more than one sale, certain rules of evidence are required; whereas in this context a sufficient indication of a sale for export is the last sale leading to the introduction of the goods into the customs territory of the Community; Whereas on 3 May 1989 by Council Decision 89/339/EEC (5), the Community accepted the recommendation of the Customs Cooperation Council of 5 June 1962 concerning the customs treatment of registered baggage carried by rail, which provides for a form to be used by passengers to declare baggage; Whereas it is necessary to amend Regulation (EEC) No 2454/93 as regards the use of the local clearance procedure for type B warehouses; Whereas in so far as possible, passengers should not be required to report in person to the customs authorities of the countries of departure and destination in order to present and declare their registered baggage; Whereas it is necessary to amend the provisions concerning the transport of goods under the cover of the TR transfer note to cover the case where such goods are placed under a customs procedure in the course of their journey and forwarded to the Member State of destination under the cover of the original TR transfer note; Whereas in the single market it should be possible to issue single cross-border authorizations to store goods under the customs warehousing procedure in more than one Member State; whereas it is necessary to specify the customs authority to which applications for the customs warehousing authorizations should be submitted; Whereas the special conditions governing the placing under the inward processing procedure of imported live animals or meat should likewise be laid down; Whereas the benefits currently provided for in the sector of repair, modification or conversion of civil aircraft should also be extended to manufacturers of civil aircraft; Whereas, for economic and practical reasons, provision should be made for the possibility of endorsing, under certain conditions, an Information Sheet INF 5 after the anticipated exportation of the compensating products; Whereas, on the adoption of Council Directive 94/5/EC of 14 February 1994 supplementing the common system of value added tax and amending Directive 77/388/EEC  Special arrangements applicable to second-hand goods, works of art, collectors' items and antiques (6), the Commission and the Member States accepted the obligation to review the conditions for the authorization and the functioning of temporary importation procedures and agreed to allow, for these goods, a period of 24 months to remain under temporary importation; Whereas in order to achieve more coherence between customs and fiscal rules it is appropriate to assimilate the definitions of works of art, collectors' items and antiques eligible for temporary importation procedures to those used in the context of VAT; Whereas an extension from four to six weeks of the period during which certain goods subject to a consignment on approval may remain under temporary importation is justified to give the consignee of the goods more flexibility to examine the goods in respect of a possible purchase; Whereas it is necessary to amend, in part, Annex 25 to Regulation (EEC) No 2454/93 as a result of changes in the customs territory of the Community following the accession of the new Member States; Whereas changes in product coverage, as well as changes in the Combined Nomenclature, require an updating of Annexes 26 and 27 to the said Regulation; Whereas certain standard rates of yield should be adapted as a result of technical improvements in order to align them with the coefficients used to calculate export refunds when similar Community goods are processed; Whereas there is need for a more detailed definition of the situations where the special provision on equivalent compensation for rice is applicable; Whereas the list of free zones in existence in the Community and in operation needs to be updated in accordance with information communicated by Portugal and the United Kingdom; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. Article 1 is amended as follows: (a) Point 2 is replaced by the following: 2. ATA carnet means: the international customs document for temporary importation established by virtue of the ATA Convention or the Istanbul Convention; (b) The following point 11 is added: 11. Istanbul Convention means: the Convention on Temporary Admission agreed at Istanbul on 26 June 1990. 2. Article 147 is amended as follows: (a) The second sentence of paragraph 1 is replaced by the following: In the case of successive sales before valuation, only the last sale, which led to the introduction of the goods into the customs territory of the Community, or a sale taking place in the customs territory of the Community before entry for free circulation of the goods shall constitute such indication. Where a price is declared which relates to a sale taking place before the last sale on the basis of which the goods were introduced into the customs territory of the Community, it must be demonstrated to the satisfaction of the customs authorities that this sale of goods took place for export to the customs territory in question. The provisions of Articles 178 to 181a shall apply. (b) In the second paragraph the word However is deleted. 3. Article 233 is amended as follows: (a) The existing text becomes paragraph 1. (b) The following paragraph 2 is added: 2. Where goods covered by point (a) of Article 230, point (a) of Article 231, point (a) of Article 232 (1) or Article 232 (2) contained in a passenger's baggage are carried by rail unaccompanied by the passenger and are declared to customs without the passenger being present in person, the document referred to in Annex 38a may be used within the terms and limitations set out in it. 4. Article 272 (2) is replaced by the following: 2. The local clearance procedure shall not apply to type B and F warehouses nor to the entry of the Community agricultural products referred to in Articles 529 to 534 for the procedure in any type of warehouse. 3. Article 270 shall apply mutatis mutandis. 5. The following paragraphs 3 and 4 are added to Article 438: 3. Where the goods are released for free circulation or placed under another customs procedure at an intermediate station, the customs office for this station shall act as the office of destination. This customs office shall stamp sheets 1, 2 and 3A of the TR transfer note presented by the transport undertaking and endorse them with at least one of the following indications:  Despachado de aduana,  Toldbehandet,  Verzollt,  Ã Ã ºÃ Ã µÃ »Ã Ã ½Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿,  Cleared,  DÃ ©douanÃ ©,  Sdoganato,  Vrijgemaakt,  Desalfandegado,  Tulliselvitetty,  Tullklarerat. This office shall return sheets 1 and 2, without delay, to the transport undertaking after having stamped them and retain sheet 3A. 4. The provisions of Article 423 (4) and (5) shall apply mutatis mutandis. 6. Article 509 is amended as follows: (a) The existing text shall become paragraph 1. (b) The following paragraph 2 is added: 2. Where the application for authorization relates to the storage of goods under the customs warehousing procedure of type C, D or E in more than one Member State it shall be submitted to the customs authorities designated by the Member State where the warehouse keeper's main accounts are kept. Before issuing the authorization the said authorities shall obtain the agreement of the customs authorities designated for that purpose by the other Member States. The Member States concerned shall lay down a procedure whereby the respective customs offices can ensure the supervision of the procedure, the places of storage themselves and the goods entered for customs warehousing. 7. The following paragraph 3 is added to Article 560: 3. Where live animals undergo inward processing, the period for re-exportation shall, in the case of fattening (including slaughter where relevant), not exceed three months in the case of animals falling within CN codes 0104 and 0105 and six months in the case of other animals referred to in Chapter 1 of the CN. In the case of slaughter without fattening, the period for re-exportation shall not exceed two months. Where meat undergoes inward processing, the period for re-exportation shall not exceed six months. These periods apply for all treatments or processing operations of live animals which are submitted to the inward processing procedure in order to obtain compensatory products. 8. The first subparagraph of point (d) of Article 577 (2) is replaced by the following: (d) the repair, modification, conversion or manufacture of civil aircraft or of parts of civil aircraft. 9. The following paragraph 2a is inserted in Article 601: 2a. In duly substantiated exceptional cases, an Information Sheet INF 5 may also be presented for endorsement after the anticipated exportation of the compensating products. Such endorsement is possible only if all the necessary provisions have been taken at the time of the anticipated exportation of the compensating products to ensure the correct functioning of the system. 10. In Article 648 (1) (a), the final subparagraph is replaced by the following: However, in respect of the products referred to in Article 560 (2) and (3), the particulars must be supplied for every authorization granted, irrespective of the value of the products or the code used to identify the economic conditions; 11. Article 682 is amended as follows: (a) Point (c) of paragraph 1 is replaced by the following: (c) works of art, collectors' items and antiques imported for the purpose of exhibition, with a view to possible sale; (b) Paragraph 2 is replaced by the following: 2. The period during which the goods referred to in paragraph 1 may remain under the temporary importation procedure is 24 months in the case of (a) and (c), six months in the case of (b) and six weeks in that of (d); (c) In paragraph 3 the following indent is inserted between the first and the second indent:  works of art, collectors' items and antiques  mean goods as defined in Annex 91b;. 12. Point (a) of Article 697 (3) is replaced by the following: (a) issued in a country which is:  a contracting party to the ATA Convention, or  a contracting party to the Istanbul Convention having accepted the Customs Cooperation Council Recommendations of 25 June 1992 concerning acceptance of the ATA carnet and the CPD carnet for the temporary admission procedure within the periods and on the conditions laid down in those Recommendations, and endorsed and guaranteed by an association forming part of an international guarantee chain. The Commission shall communicate a list of the countries and associations concerned to the Member States;. 13. In Annex 25, the tables which make up the section, Europe in Lists I to VIII are replaced by the tables in Annex I hereto. 14. Annex 26 is replaced by Annex II hereto. 15. Annex 27 is amended in accordance with Annex III hereto. 16. A new Annex 38a, set out in Annex IV hereto, is inserted. 17. Annex 77 is amended in accordance with Annex V hereto. 18. Annex 78 is amended as follows: (a) In point 1, the following is inserted as a second paragraph: Equivalent compensation is prohibited where inward processing operations consist of the usual forms of handling  listed in Annex 69 to this Regulation.; (b) The following point 4 is added: 4. Live animals and meat Equivalent compensation is prohibited for inward processing operations on live animals or meat. Derogations from the ban on the use of equivalent compensation can be made for meat which has been the subject of a communication by the Commission to the Member States, after an examination carried out by the Customs Code Committee  Section for Customs procedures with economic impact  in accordance with Article 248 of the Code if the applicant can prove that equivalent compensation is economically necessary and if the customs authority transmits the draft of the procedures envisaged for verification of the operation. 19. Annex 91 (b), set out in Annex VI hereto, is inserted. 20. Annex 108 is amended as follows: (a) The entry for Portugal is replaced by the following: Zona franca da Madeira (CaniÃ §al) (b) The entry for the United Kingdom is replaced by the following: Birmingham Airport Free Zone Humberside Free zone (Hull) Liverpool Free Zone Prestwick Airport Free Zone (Scotland) Ronaldsway Airport Free Zone (Isle of Man) Port of Sheerness Free Zone Southampton Free Zone Port of Tilbury Free Zone. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Point 13 of Article 1 shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1995. For the Commission Mario MONTI Member of the Commission (1) OJ No L 302, 19. 10. 1992, p. 1. (2) OJ No L 253, 11. 10. 1993, p. 1. (3) OJ No L 346, 31. 12. 1994, p. 1. (4) OJ No L 130, 27. 5. 1993, p. 1. (5) OJ No L 142, 25. 5. 1989, p. 7. (6) OJ No L 60, 3. 3. 1994, p. 16. ANNEX I Percentage of air transport costs to be included in the customs value LIST I (Germany) Third countries Airport of departure Airport of arrival Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania all airports 50 45 56 47 53 43 47 53 67 57 57 77 Armenia all airports 97 89 97 87 91 91 91 92 97 92 92 90 Belarus all airports 92 74 92 66 68 78 78 92 87 71 91 64 Bosnia-Herzegovina all airports 47 44 57 50 57 43 47 59 68 66 42 64 Bulgaria all airports 55 46 62 47 52 47 49 57 66 60 48 56 Croatia all airports 12 10 16 11 13 10 11 14 23 17 10 15 Cyprus see Asia Czech Republic Ostrava 61 44 79 47 61 42 49 61 41 55 43 36 Prague 28 14 71 24 36 16 22 40 44 29 17 26 Estonia all airports 39 32 33 26 26 34 31 32 25 27 39 25 Faroe Islands all airports 24 28 23 28 25 25 26 24 21 23 25 23 Georgia all airports 97 89 97 75 78 91 91 92 84 83 92 79 Gibraltar all airports 0 5 0 0 0 0 0 0 0 0 0 0 Hungary all airports 22 16 28 16 19 17 18 24 27 24 16 21 Iceland all airports 44 47 44 48 45 47 45 44 40 42 46 43 Latvia all airports 92 79 93 72 73 82 82 92 82 76 92 70 Lithuania all airports 92 74 92 66 68 78 78 92 76 71 91 61 Former Yugoslav Republic of Macedonia all airports 52 44 58 45 51 44 47 54 65 58 45 55 Malta all airports 8 7 8 8 9 7 8 8 10 9 7 10 Moldova all airports 95 84 95 54 58 86 87 94 68 66 91 60 Montenegro all airports 46 39 53 40 45 39 41 49 61 53 40 50 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 76 74 72 65 63 79 74 72 58 62 80 60 Bergen 39 38 35 64 63 42 38 35 27 29 43 56 Kristiansand 18 17 13 13 13 20 17 13 11 12 20 11 Oslo 53 51 50 39 38 58 50 33 37 37 59 34 Stavanger 30 29 26 58 57 33 28 28 19 21 34 50 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 89 70 79 61 63 74 75 79 85 67 73 59 PoznaÃ  65 42 57 33 35 47 48 45 73 39 42 31 Szczecin (Stettin) 0 0 0 0 0 0 0 0 0 0 0 0 Warsaw 83 62 81 52 54 66 67 69 80 58 67 50 Romania all airports 53 42 60 41 46 43 45 54 58 54 46 49 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 96 87 96 81 83 89 89 85 95 85 85 80 St Petersburg 93 85 93 74 71 91 83 92 68 71 92 66 Moscow, Orel, Voronej 95 83 95 77 79 86 86 95 84 81 94 76 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 98 93 98 90 91 94 94 98 95 92 96 90 Omsk, Sverdlovsk 98 90 98 86 87 92 92 96 92 89 96 85 Serbia all airports 40 32 47 33 38 33 35 43 42 45 34 41 Slovakia Bratislava 0 0 0 0 0 0 0 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 75 57 88 33 35 54 61 75 45 43 60 36 Slovenia all airports 6 5 8 6 7 6 6 8 14 10 5 9 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Bern 18 17 24 24 32 13 18 24 46 31 12 54 Geneva 5 4 10 10 11 9 10 10 12 11 9 11 Zurich 8 8 5 5 8 3 4 5 24 15 3 23 Turkey (European Part) all airports 10 9 10 10 11 9 10 10 12 11 9 11 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 26 25 26 26 28 25 26 26 31 30 25 29 Agri, Diyarbakir, Erzurum, Kars, Van 39 37 39 39 41 37 39 39 46 43 37 43 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 22 22 22 24 21 22 22 28 26 21 25 Izmir 21 20 21 21 23 20 21 21 27 25 20 24 Ukraine all airports 93 79 93 77 83 82 83 84 71 84 84 80 LIST II (Benelux) Third countries Airport of departure Airport of arrival Brussels Amsterdam Luxembourg 1 2 3 4 5 I. EUROPE Albania all airports 42 40 48 Armenia all airports 71 71 74 Belarus all airports 55 58 57 Bosnia-Herzegovina all airports 31 30 35 Bulgaria all airports 48 46 53 Croatia all airports 11 10 13 Cyprus see Asia Czech Republic Ostrava 42 39 48 Prague 21 19 25 Estonia all airports 25 28 25 Faroe Islands all airports 29 31 26 Georgia all airports 71 71 73 Gibraltar all airports 0 0 0 Hungary all airports 48 47 53 Iceland all airports 50 53 47 Latvia all airports 52 53 56 Lithuania all airports 41 45 41 Former Yugoslav Republic of Macedonia all airports 44 43 40 Malta all airports 8 7 9 Moldova all airports 49 49 52 Montenegro all airports 40 38 45 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 85 93 84 Bergen 75 88 65 Kristiansand 66 81 53 Oslo 85 93 79 Stavanger 89 95 84 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 48 50 51 PoznaÃ  17 18 20 Szczecin (Stettin) 0 0 0 Warsaw 37 39 39 Romania all airports 45 45 50 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 74 75 75 St Petersburg 38 41 38 Moscow, Orel, Voronej 71 73 72 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 87 88 88 Omsk, Sverdlovsk 82 84 83 Serbia all airports 30 29 34 Slovakia Bratislava 0 0 0 KoÃ ¡ice, PreÃ ¡ov 25 26 28 Slovenia all airports 9 8 11 Switzerland Basel 0 0 0 Bern 20 17 22 Geneva 2 2 3 Zurich 4 3 5 Turkey (European Part) all airports 9 9 9 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 25 25 26 Agri, Diyarbakir, Erzurum, Kars, Van 37 37 39 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 21 23 Izmir 21 20 22 Ukraine all airports 65 67 66 LIST III (France) Third countries Airport of departure Airport of arrival Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 51 44 57 54 43 52 63 46 Armenia all airports 77 70 79 78 72 68 76 72 Belarus all airports 47 47 59 53 49 59 65 51 Bosnia-Herzegovina all airports 19 26 39 21 25 30 37 16 Bulgaria all airports 74 40 51 53 38 41 52 43 Croatia all airports 17 13 20 18 13 18 26 14 Cyprus see Asia Czech Republic Ostrava 28 24 3 29 26 34 41 26 Prague 12 10 15 12 11 15 19 11 Estonia all airports 57 52 65 59 55 64 70 55 Faroe Islands all airports 18 22 22 20 26 28 22 20 Georgia all airports 77 62 71 78 62 67 74 72 Gibraltar all airports 0 0 0 0 0 0 0 0 Hungary all airports 25 10 14 18 10 12 18 10 Iceland all airports 40 48 48 44 53 57 48 45 Latvia all airports 47 38 50 46 37 44 57 38 Lithuania all airports 51 35 44 41 37 44 54 36 Former Yugoslav Republic of Macedonia all airports 43 43 55 46 41 49 57 38 Malta all airports 10 8 10 11 7 8 9 9 Moldova all airports 74 41 51 50 41 45 55 43 Montenegro all airports 42 51 48 44 34 42 53 37 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 36 28 31 27 31 36 38 27 Bergen 37 48 46 42 47 60 46 27 Kristiansand 29 34 37 33 38 50 37 33 Oslo 21 44 26 23 47 60 47 42 Stavanger 32 43 41 36 42 55 41 36 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 47 43 55 49 44 54 61 45 PoznaÃ  34 30 41 36 33 41 48 32 Szczecin (Stettin) 0 0 0 0 0 0 0 0 Warsaw 40 36 48 42 37 47 54 38 Romania all airports 69 45 49 63 38 34 54 55 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 85 58 67 66 60 66 75 63 St Petersburg 57 48 54 55 51 60 64 47 Moscow, Orel, Voronej 64 69 64 60 62 71 70 56 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 82 76 83 82 75 80 87 77 Omsk, Sverdlovsk 76 72 82 78 75 81 82 75 Serbia all airports 38 31 43 40 30 31 41 33 Slovakia Bratislava 0 0 0 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 15 15 20 13 34 42 55 19 Slovenia all airports 27 21 31 28 20 27 37 23 Switzerland Basel 0 0 0 0 0 0 0 0 Bern 21 18 75 31 7 13 63 24 Geneva 2 0 8 3 0 1 55 3 Zurich 20 29 67 43 5 8 32 35 Turkey (European Part) all airports 8 7 8 9 7 9 8 8 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 23 21 25 24 20 25 23 22 Agri, Diyarbakir, Erzurum, Kars, Van 35 31 35 36 30 37 34 33 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 20 17 20 20 17 21 19 18 Izmir 19 17 19 19 16 20 19 18 Ukraine all airports 52 42 51 48 42 49 60 43 LIST IV (Italy) Third countries Airport of departure Airport of arrival Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 64 90 69 71 73 62 85 99 Armenia all airports 84 100 88 88 89 84 94 96 Belarus all airports 45 100 57 60 79 71 56 65 Bosnia-Herzegovina all airports 28 25 33 55 35 27 56 97 Bulgaria all airports 21 20 22 20 23 21 25 21 Croatia all airports 36 32 22 32 46 35 62 98 Cyprus see Asia 0 0 0 0 0 0 0 0 Czech Republic Ostrava 12 20 16 16 14 11 16 20 Prague 13 14 21 24 44 12 17 28 Estonia all airports 75 100 80 72 81 74 89 93 Faroe Islands all airports 17 14 18 20 16 15 17 19 Georgia all airports 84 100 88 88 89 84 94 96 Gibraltar all airports 0 0 0 0 0 0 0 0 Hungary all airports 54 100 34 29 63 54 78 44 Iceland all airports 39 29 36 39 31 29 33 36 Latvia all airports 49 100 61 66 53 48 55 70 Lithuania all airports 44 100 55 59 55 79 55 63 Former Yugoslav Republic of Macedonia all airports 56 51 61 69 64 54 80 99 Malta all airports 33 16 15 12 19 56 21 13 Moldova all airports 78 100 83 68 84 77 91 94 Montenegro all airports 58 53 51 63 67 56 80 99 Norway Alesund, BodÃ ¸, Trondheim, Alta, Kirkenes 42 40 47 51 42 39 44 51 Bergen 35 30 41 46 33 30 36 42 Kristiansand 6 6 8 9 6 6 7 9 Oslo 21 19 24 27 20 18 22 27 Stavanger 30 43 52 57 47 44 50 57 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 36 41 48 53 41 44 43 58 PoznaÃ  26 29 37 46 30 24 32 46 Szczecin (Stettin) 0 0 0 0 0 0 0 0 Warsaw 30 41 41 43 31 29 37 49 Romania all airports 19 18 20 18 20 18 23 18 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 65 100 76 76 88 82 74 81 St Petersburg 57 66 69 71 63 56 64 76 Moscow, Orel, Voronej 60 74 74 72 69 61 69 78 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 89 100 92 90 93 89 96 97 Omsk, Sverdlovsk 87 100 85 84 86 79 92 94 Serbia all airports 51 46 56 58 61 49 77 99 Slovakia Bratislava 0 0 0 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 36 56 52 50 69 59 48 64 Slovenia all airports 36 32 22 32 46 35 62 98 Switzerland Basel 0 0 0 0 0 0 0 0 Bern 29 21 46 80 26 21 28 44 Geneva 1 1 2 5 1 1 1 3 Zurich 20 14 34 70 17 14 18 32 Turkey (European Part) all airports 10 9 10 9 10 10 12 10 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 26 25 27 26 28 26 30 26 Agri, Diyarbakir, Erzurum, Kars, Van 39 37 40 38 41 38 44 38 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 22 23 22 24 22 26 24 Izmir 21 21 22 21 23 21 25 23 Ukraine all airports 78 100 63 61 84 77 91 70 LIST V (United Kingdom, Denmark, Ireland) Third countries Airport of departure Airport of arrival United Kingdom Denmark (all airports) Ireland (all airports) Belfast London Manchester Prestwick 1 2 3 4 5 6 7 8 I. EUROPE Albania all airports 41 49 46 41 40 38 Armenia all airports 36 65 63 69 92 58 Belarus all airports 40 49 46 43 82 38 Bosnia-Herzegovina all airports 18 24 21 18 29 18 Bulgaria all airports 33 41 51 33 47 33 Croatia all airports 16 28 20 17 19 17 Cyprus see Asia Czech Republic Ostrava 22 31 27 23 27 21 Prague 9 14 12 10 12 9 Estonia all airports 46 56 52 49 85 44 Faroe Islands all airports 51 35 44 62 26 36 Georgia all airports 66 74 71 69 92 64 Gibraltar all airports 0 0 0 0 0 0 Hungary all airports 8 11 10 8 47 8 Iceland all airports 72 66 66 81 50 59 Latvia all airports 19 27 27 20 65 24 Lithuania all airports 36 69 46 38 82 34 Former Yugoslav Republic of Macedonia all airports 40 48 45 40 43 37 Malta all airports 7 9 8 7 6 6 Moldova all airports 55 42 39 58 88 35 Montenegro all airports 33 46 38 33 36 34 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 85 90 90 90 46 73 Bergen 77 81 83 83 45 51 Kristiansand 69 76 77 77 22 51 Oslo 16 83 83 82 17 59 Stavanger 74 77 81 81 35 47 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 35 44 41 38 49 33 PoznaÃ  15 20 18 16 65 13 Szczecin (Stettin) 0 0 0 0 0 0 Warsaw 27 35 32 30 74 25 Romania all airports 32 39 36 33 57 32 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 49 52 52 52 79 48 St Petersburg 30 32 32 32 58 29 Moscow, Orel, Voronej 49 58 52 51 87 49 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 76 82 80 78 95 74 Omsk, Sverdlovsk 71 75 75 73 93 69 Serbia all airports 19 24 21 20 31 19 Slovakia Bratislava 0 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 32 21 39 33 39 31 Slovenia all airports 11 15 13 11 25 10 Switzerland Basel 0 0 0 0 0 0 Bern 4 8 6 4 10 4 Geneva 1 1 1 1 4 0 Zurich 2 4 2 2 3 2 Turkey (European Part) all airports 7 8 7 7 8 7 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 21 23 21 20 22 20 Agri, Diyarbakir, Erzurum, Kars, Van 30 34 32 30 34 30 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 16 19 18 16 19 17 Izmir 16 18 17 15 18 16 Ukraine all airports 47 56 53 50 85 44 LIST VI (Greece) Third countries Airport of departure Airport of arrival Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 I. EUROPE Albania all airports 66 53 50 49 53 Armenia all airports 60 56 55 54 56 Belarus all airports 34 30 29 29 30 Bosnia- Herzegovina all airports 15 12 12 11 12 Bulgaria all airports 29 18 17 16 63 Croatia all airports 62 49 46 45 49 Cyprus see Asia Czech Republic Ostrava 19 16 22 15 22 Prague 7 6 9 6 8 Estonia all airports 40 36 35 35 36 Faroe Islands all airports 12 11 12 10 11 Georgia all airports 60 56 55 54 56 Gibraltar all airports 0 0 0 0 0 Hungary all airports 24 20 28 19 27 Iceland all airports 26 24 24 23 24 Latvia all airports 40 36 35 35 36 Lithuania all airports 40 36 35 35 36 Former Yugoslav Republic of Macedonia all airports 35 28 26 26 28 Malta all airports 18 15 14 14 15 Moldova all airports 48 44 43 43 44 Montenegro all airports 9 8 7 7 8 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 9 8 9 5 3 Bergen 14 13 14 13 14 Kristiansand 5 5 5 5 5 Oslo 5 4 5 4 5 Stavanger 10 9 10 9 10 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 25 22 22 22 22 PoznaÃ  11 10 10 9 10 Szczecin (Stettin) 0 0 0 0 0 Warsaw 22 20 19 19 20 Romania all airports 54 38 36 35 39 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 50 46 45 45 46 St Petersburg 35 32 31 31 32 Moscow, Orel, Voronej 42 39 38 38 39 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 71 67 66 66 67 Omsk, Sverdlovsk 58 55 54 54 55 Serbia all airports 68 55 53 51 55 Slovakia Bratislava 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 28 25 33 24 32 Slovenia all airports 27 19 18 18 43 Switzerland Basel 0 0 0 0 0 Bern 14 12 12 11 12 Geneva 1 0 0 0 0 Zurich 4 4 4 4 4 Turkey (European Part) all airports 27 19 18 18 43 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 51 42 40 40 63 Agri, Diyarbakir, Erzurum, Kras, Van 69 58 56 56 62 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 50 39 38 37 67 Izmir 49 37 36 35 66 Ukraine all airports 40 36 35 35 LIST VII (Spain) Third countries Airport of departure Airport of arrival Barcelona Bilbao Las Palmas Madrid Palma Valencia Seville Santiago de Compostela 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 40 40 19 36 22 36 31 31 Armenia all airports 71 70 43 63 70 68 62 62 Belarus all airports 45 43 23 38 44 41 35 37 Bosnia-Herzegovina all airports 28 26 11 20 12 14 17 17 Bulgaria all airports 6 7 3 5 4 5 5 6 Croatia all airports 13 13 6 9 10 10 8 8 Cyprus see Asia Czech Republic Ostrava 12 12 6 9 13 12 9 15 Prague 11 10 4 8 10 9 7 8 Estonia all airports 33 29 16 28 26 26 23 26 Faroe Islands all airports 17 19 8 15 16 16 15 19 Georgia all airports 71 70 43 63 70 68 62 62 Gibraltar all airports 0 0 0 0 0 0 0 0 Hungary all airports 28 24 11 21 26 23 18 19 Iceland all airports 43 49 18 37 40 40 40 51 Latvia all airports 33 29 16 28 26 26 23 26 Lithuania all airports 33 32 17 29 33 30 25 28 Former Yugoslav Republic of Macedonia all airports 52 39 19 39 52 44 34 34 Malta all airports 9 6 3 6 9 7 5 5 Moldova all airports 54 47 21 44 53 48 40 40 Montenegro all airports 44 34 16 32 56 36 28 28 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 35 37 20 33 33 32 30 35 Bergen 37 39 20 33 33 33 29 37 Kristiansand 5 5 3 4 4 4 4 5 Oslo 15 17 9 14 14 14 12 15 Stavanger 27 30 14 25 25 22 22 27 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 43 38 17 32 38 38 27 32 PoznaÃ  24 21 10 18 21 15 15 18 Szczecin (Stettin) 0 0 0 0 0 0 0 0 Warsaw 31 30 14 27 30 28 22 Romania all airports 13 11 6 11 13 11 9 9 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 60 54 38 52 59 56 48 50 St Petersburg 43 42 24 38 41 39 34 38 Moscow, Orel, Voronej 53 62 30 46 50 47 41 45 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 82 77 63 75 82 78 72 72 Omsk, Sverdlovsk 71 67 51 64 69 67 60 60 Serbia all airports 37 30 15 28 35 31 24 24 Slovakia Bratislava 0 0 0 0 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 18 16 8 14 18 16 12 13 Slovenia all airports 17 12 5 11 14 12 10 10 Switzerland Basel 0 0 0 0 0 0 0 0 Bern 10 9 9 7 8 8 5 6 Geneva 0 0 0 0 0 0 0 0 Zurich 24 20 6 17 20 17 13 14 Turkey (European Part) all airports 10 9 10 9 10 10 12 10 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 22 28 8 21 23 22 21 21 Agri, Diyarbakir, Erzurum, Kars, Van 34 31 23 30 35 32 28 26 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 18 15 10 5 18 16 14 13 Izmir 12 10 7 10 13 11 9 9 Ukraine all airports 42 38 22 35 41 37 40 LIST VIII (Portugal) Third countries Airport of departure Airport of arrival Funchal Lisbon Ponta Delgada Oporto 1 2 3 4 5 6 I. EUROPE Albania all airports 5 7 5 8 Armenia all airports 28 33 25 33 Belarus all airports 21 27 19 29 Bosnia-Herzegovina all airports 11 15 9 17 Bulgaria all airports 11 11 12 11 Croatia all airports 5 7 4 8 Cyprus see Asia Czech Republic Ostrava 7 9 7 10 Prague 5 7 4 8 Estonia all airports 15 19 14 21 Faroe Islands all airports 11 14 11 15 Georgia all airports 28 33 25 33 Gibraltar all airports 0 0 0 0 Hungary all airports 12 17 11 18 Iceland all airports 31 36 34 40 Latvia all airports 15 19 14 21 Lithuania all airports 15 19 14 21 Former Yugoslav Republic of Macedonia all airports 9 12 8 13 Malta all airports 3 4 2 4 Moldova all airports 29 38 26 39 Montenegro all airports 9 13 8 14 Norway Ã lesund, BodÃ ¸, Trondheim, Alta, Kirkenes 24 30 24 32 Bergen 12 15 12 17 Kristiansand 31 4 3 5 Oslo 7 9 7 10 Stavanger 7 10 7 11 Poland Bydgoszcz, Cracow, GdaÃ sk, RzeszÃ ³w, Wroclaw 4 5 3 6 PoznaÃ  4 6 4 7 Szczecin (Stettin) 0 0 0 0 Warsaw 11 15 10 Romania all airports 28 28 19 30 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 39 50 37 49 St Petersburg 21 26 20 28 Moscow, Orel, Voronej 34 43 32 44 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 63 71 59 72 Omsk, Sverdlovsk 51 57 48 60 Serbia all airports 16 23 14 24 Slovakia Bratislava 0 0 0 0 KoÃ ¡ice, PreÃ ¡ov 11 11 6 12 Slovenia all airports 5 7 4 8 Switzerland Basel 0 0 0 0 Bern 3 5 3 5 Geneva 0 0 0 0 Zurich 8 12 7 14 Turkey (European Part) all airports 5 6 4 6 Turkey (Asian Part) Adana, Afyon, Antalya, ElÃ ¢ziÃ , Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 5 7 8 7 Agri, Diyarbakir, Erzurum, Kars, Van 22 27 20 27 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 10 13 9 13 Izmir 7 8 6 9 Ukraine all airports 23 30 2 ANNEX II ANNEX 26 CLASSIFICATION OF GOODS SUBJECT TO UNIT VALUES Code Description Species, varieties, CN code 1.10 New potatoes 0701 90 51 0701 90 59 1.30 Onions (other than seed) 0703 10 19 1.40 Garlic 0703 20 00 1.50 Leeks ex 0703 90 00 1.60 Cauliflowers ex 0704 10 10 ex 0704 10 90 1.70 Brussels sprouts 0704 20 00 1.80 White cabbages and red cabbages 0704 90 10 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. italica Plenck) ex 0704 90 90 1.100 Chinese cabbage ex 0704 90 90 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 90 1.120 Endives ex 0705 29 00 1.130 Carrots ex 0706 10 00 1.140 Radishes ex 0706 90 90 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus spp.) ex 0708 20 10 ex 0708 20 90 1.170.2 Beans (Phaseolus ssp., vulgaris var. Compressus Savi) ex 0708 20 10 ex 0708 20 90 1.180 Broad beans ex 0708 90 00 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 1.200 Asparagus: 1.200.1  green ex 0709 20 00 1.200.2  other ex 0709 20 00 1.210 Aubergines (eggplants) 0709 30 00 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 1.230 Chantarelles 0709 51 30 1.240 Sweet peppers 0709 60 10 1.250 Fennel 0709 90 50 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 2.30 Pineapples, fresh ex 0804 30 00 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 2.50 Guavas and mangoes, fresh ex 0804 50 00 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsumas), fresh; clementines, wilkings and similar citrus hybrids, fresh: 2.70.1  Clementines ex 0805 20 11 ex 0805 20 21 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 2.90 Grapefruit, fresh: 230.1  white ex 0805 40 10 ex 0805 40 90 2.90.2  pink ex 0805 40 10 ex 0805 40 90 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 2.110 Water melons 0807 10 10 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Rochet, Tendral, Futuro ex 0807 10 90 2.120.2  other ex 0807 10 90 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 2.140.2 Other ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 2.150 Apricots 0809 10 10 0809 10 50 2.160 Cherries 0809 20 11 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 2.170 Peaches 0809 30 19 0809 30 59 2.180 Nectarines ex 0809 30 11 ex 0809 30 51 2.190 Plums 0809 40 10 0809 40 40 2.200 Strawberries 0810 10 10 0810 10 90 2.205 Raspberries 0810 20 10 2.210 Fruit of the species (Vaccinium myrtillus) 0810 40 30 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 90 10 2.230 Pomegranates ex 0810 90 85 2.240 Khakis (including Sharon fruit) ex 0810 90 85 2.250 Lychees ex 0810 90 30 ANNEX III Annex 27 is modified as follows: 1. Rotterdam is included as a marketing centre for the following products: pineapples (heading 2.30), artichokes (heading 1.190), apricots (heading 2.150). 2. The products which correspond to the following headings are deleted: headings: 1.20 (tomatoes), 1.150 (cucumbers), 1.260 (courgettes), 2.20 (bananas), 2.80 (lemons), 2.130 (apples). 3. The CN Codes which correspond to the headings listed below are modified as follows: Heading Delete Insert 1.190 0709 10 00 0709 10 10 0709 10 20 0709 10 30 2.60.1 0805 10 31 0805 10 41 0805 10 01 0805 10 32 0805 10 42 0805 10 51 2.60.2 0805 10 35 0805 10 45 0805 10 05 0805 10 34 0805 10 44 0805 10 55 2.60.3 0805 10 39 0805 10 49 0805 10 09 0805 10 36 0805 10 46 0805 10 59 2.70.1 ex 0805 20 10 ex 0805 20 11 ex 0805 20 21 2.70.2 ex 0805 20 30 ex 0805 20 13 ex 0805 20 23 2.70.3 ex 0805 20 50 ex 0805 20 15 ex 0805 20 25 2.70.4 0805 20 70 0805 20 90 ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 2.90.1 ex 0805 40 00 ex 0805 40 10 ex 0805 40 90 2.90.2 ex 0805 40 00 ex 0805 40 10 ex 0805 40 90 2.100 0806 10 11 0806 10 15 0806 10 19 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 2.140.1 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 ex 0808 20 37 ex 0808 20 41 2.140.2 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 ex 0808 20 37 ex 0808 20 41 2.150 0809 10 00 0809 10 10 0809 10 50 2.160 0809 20 10 0809 20 90 0809 20 11 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 2.170 ex 0809 30 90 0809 30 19 0809 30 59 2.180 ex 0809 30 10 ex 0809 30 11 ex 0809 30 51 2.190 0809 40 11 0809 40 19 0809 40 10 0809 40 40 2.230 ex 0810 90 80 ex 0810 90 85 2.240 ex 0810 90 80 ex 0810 90 85 ANNEX IV ANNEX 38a CUSTOMS DECLARATION FOR REGISTERED BAGGAGE 1. I HEREBY DECLARE (a) that the baggage referred to below contains only articles of personal use normally used when travelling, such as clothing, household linen, toiletries, books and sports equipment, and that these articles are not being imported for commercial purposes; (b) that the baggage does not contain:  foodstuffs, tobacco, alcoholic beverages, anethol, firearms, sidearms, ammunition, explosives, drugs, live animals, plants, radio transmitters or transmitter-receivers, currency, species and products obtained from species protected under the Washington Convention of 3 March 1973 on International Trade in Endangered Species of Wild Flora and Fauna; articles forbidden by the laws of the country of destination on the protection of public decency and morality,  goods intended for distribution free of charge or otherwise or for professional or commercial purposes,  goods bought or received by myself outside the customs territory of my country and not yet declared to the customs authorities of my country of normal residence (this restriction applies only when returning to the country of normal residence). 2. I HEREBY AUTHORIZE the railway authorities to carry out all customs formalities. 3. I KNOW that making a false statement renders me liable to prosecution and seizure of my goods. ANNEX V ANNEX 77 Annex 77 is hereby amended as follows: The text of order numbers 35, 57 to 60 and 144 shall be replaced by the following:  Footnote (10) is replaced by the following: (10) For D-Glucitol, of a concentration other than 70 %, the quantity to be shown is 41,4 kilograms of D-glucitol per 100 kilograms of maize.  Footnote (11) is replaced by the following: (11) For D-Glucitol, of a concentration other than 70 %, the quantity to be shown is 47,3 kilograms of D-glucitol anhydrate per 100 kilograms of maize.. Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg) (2) CN Code Description Code (1) Description (1) (2) (3) (4) (5) 1003 00 90 Barley 35 1107 10 99 (a) Malt, unroasted, other than obtained from wheat in forms other than flour 76,92 ex 1003 (b) Barley, not germinated 1,00 ex 2303 10 90 (c) Rootlets 3,50 1005 90 00 Maize, other 57 ex 2905 44 11 or ex 3823 60 11 (a) D-Glucitol (sorbitol) in aqueous solution containing 2 % or less by weight of D-mannitol, calculated on the D-Glucitol content (10) 59,17 (b) The products shown under numerical order No 60a 29,10 58 ex 2905 44 19 or ex 3823 60 19 (a) D-Glucitol (sorbitol) in aqueous solution containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content (11) 67,56 (b) The products shown under numerical order No 60a 29,10 59 ex 2905 44 91 ex 2905 44 99 ex 3823 60 91 or (a) D-Glucitol (sorbitol), referred to 100 kg of dry matter 41,32 ex 3823 60 99 (b) The products shown under numerical order No 60a 29,10 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of import good (kg) (2) CN Code Description Code (1) Description (1) (2) (3) (4) (5) (a) (b) (c) (d) (e) (f) 1005 90 00(cont.) 60 Complementary products to the compensating products found under numerical order Nos 54 to 56 (12) 1104 30 90 Maize germ 6,10 6,10 ex 1515 Maize oils 2,90 2,90 2,90 2,90 ex 2303 10 11 Gluten 4,50 4,50 4,50 ex 2303 10 19 Corn-gluten feed 24,00 19,50 24,00 19,50 22,70 27,20 ex 2306 90 91 Germ oil-cake 3,20 3,20 30,10 30,10 30,10 30,10 30,10 30,10 60 a Complementary products to the compensating products found under numerical order Nos 57 to 59(12) 1104 30 90 Maize germ 6,10 6,10 ex 1515 Maize oils 2,90 2,90 2,90 2,90 ex 2303 10 11 Gluten 4,50 4,50 4,50 ex 2303 10 19 Corn-gluten feed 23,00 18,50 23,00 18,50 21,70 26,20 ex 2306 90 91 Germ oil-cake 3,20 3,20 29,10 29,10 29,10 29,10 29,10 29,10 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg)(2) CN Code Description Code (1) Description (1) (2) (3) (4) (5) 1701 99 10 White sugar 144 2905 44 19 or 2905 44 91 2905 44 99 3823 60 19 3823 60 91 3823 60 99 (a) D-Glucitol (sorbitol) referred to 100 kg of dry matter 73,53 2905 43 00 (b) D-Mannitol (mannitol) 24,51 ANNEX VI ANNEX 91 b WORKS OF ART, COLLECTORS' ITEMS AND ANTIQUES For the purpose of Article 682: (a) works of art  shall mean:  pictures, collages and similar decorative plaques, paintings and drawings executed entirely by hand by the artist, other than plans and drawings for architectural, engineering, industrial, commercial, topographical or similar purposes, hand-decorated manufactured articles, theatrical scenery, studio back cloths or the like of painted canvas (CN code 9701),  original engravings, prints and lithographs, being impressions produced in limited numbers directly in black and white or in colour of one or several plates executed entirely by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process (CN code 9702 00 00),  original sculptures and statuary, in any material, provided that they are executed entirely by the artist; sculpture casts the production of which is limited to eight copies and supervised by the artist or his successors in title (CN code 9703 00 00); on an exceptional basis, in cases determined by the Member States, the limit of eight copies may be exceeded for statuary casts produced before 1 January 1989,  tapestries (CN code 5805 00 00) and wall textiles (CN code 6304 00 00) made by hand from original designs provided by artists, provided that there are not more than eight copies of each,  individual pieces of ceramics executed entirely by the artist and signed by him,  enamels on copper, executed entirely by hand, limited to eight numbered copies bearing the signature of the artist or the studio, excluding articles of jewellery and goldsmiths' and silversmiths' wares,  photographs taken by the artist, printed by him or under his supervision, signed and numbered and limited to 30 copies, all sizes and mounts included; (b) collectors' items  shall mean:  postage or revenue stamps, postmarks, first-day covers, pre-stamped stationery and the like, franked, or if unfranked not being of legal tender and not being intended for use as legal tender (CN code 9704 00),  collections and collectors' pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaetological, ethnographic or numismatic interest (CN code 9705 00 00); (c) antiques  shall mean objects other than works of art or collectors' items, which are more than 100 years old (CN code 9706 00 00).